Application of Directive 2004/38/EC on the right of EU citizens and their family members to move and reside freely within the territory of the Member States (short presentation)
The next item is a short presentation of the report by Mrs Vălean, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the application of Directive 2004/38/EC on the right of EU citizens and their family members to move and reside freely within the territory of the Member States.
rapporteur. - Mr President, of all the fundamental rights granted to EU citizens, the one that helps unite all of us the most is the right of freedom of movement in the European Union.
That right, provided for in the Treaties, is implemented by Directive 2004/38/EC, which lays down both the conditions and the restrictions for EU citizens and their family members to move and reside freely within the territory of the EU.
As of 1 January 2006, over 8 million EU citizens have exercised this right to reside in another Member State, and millions more have used it to travel through the EU.
As the European Parliament rapporteur on the evaluation of this Directive, I must say that the concrete application of the right of free movement for our citizens is seriously undermined by Member States which erect dams in breach of the Treaties and of the Directive.
First, talking about the transposition by Member States, we can say it has been poor at best. The Commission, along with two separate studies commissioned by Parliament, points to a series of problems, some of them being breaches of the core rights of EU citizens. These problems are highlighted in my report.
There are many unjustified administrative burdens, particularly for third-country-national family members, which include: entry requirements and lengthy procedural delays; a lack of recognition of free movement rights for certain registered partners, including those in same-sex relationships; public policy exceptions to serve economic or security aims which ignore the principle of proportionality, resulting in abuses of expulsion orders; and discrimination against certain nationals and ethnic communities in relation to the rights they should be granted by the Directive.
Second, to those who chose to focus solely on abuses and misuses of this right, I agree that these issues are important, but I say that Article 35 of the Directive already provides Member States with the possibility to fight against those abuses, such as marriages of convenience or fraud - one just has to implement it.
I also want to mention that I have constructively cooperated with national parliaments, the Commission and the Committee on Legal Affairs rapporteur, Mrs Frassoni, who all share my concern over the aforementioned transposition problems and the need for all parties to help to resolve them immediately.
My report also calls for a number of measures aimed at providing solutions. One of the most important and immediate steps that must be taken is the creation by the Commission of comprehensive transposition guidelines. Those guidelines would serve to provide clarity in the interpretation of such notions as 'sufficient resources' and 'public security'. Once this has been done, it will be up to the Member States to implement those guidelines, preferably by the end of 2009.
Discriminatory transitional agreements that restrict the movement of workers from Member States that joined the EU after 2004 must finally be repealed or revised.
More funding must be allocated to help local integration measures for EU citizens residing in other Member States and, finally, the Commission must not hesitate to open infringement proceedings against Member States who are not complying with the Directive.
We have to recognise that Member States need finally to correctly apply and transpose the Directive so that these and other problems are resolved expediently. They should not try to escape their duties in ensuring free movement by asking for a revision to water down the Directive. The European Parliament firmly opposes such revision and thanks the Commission for doing the same.
It is time for the Member States and the Council to ensure that Europe is a place where not only capital, services and goods, but also our citizens, can circulate. Without free movement, there is no Europe.
Let me conclude by saying that I shall move a revised oral amendment to a footnote in my report in order to take away any excuse for those who oppose free movement on a nationalistic, racist or xenophobic basis, but who do not dare to declare it openly, to vote against my report.
With the roll-call vote tomorrow, we will see who supports Europe and European citizenship, free movement and citizens' rights without discrimination, and who does not.
Vice-President of the Commission. - (DE) Mr President, honourable Members, I should like to offer the rapporteur my most sincere thanks for what is a remarkable report, and also thank her for her excellent, constructive cooperation in a very difficult and sensitive field.
The free movement of persons is one of the most fundamental freedoms of the European internal market. This freedom lies behind the functioning of the internal market and thus also behind the competitiveness of the European economy. We must recognise quite clearly that shortcomings in the implementation of Community law in this field are indeed contrary to the fundamental principles constituting the foundation of Europe. This is an absolutely crucial issue, therefore.
Thus I welcome this report, which supplements the Commission report adopted on 10 December 2008 on the application of Directive 2004/38/EC. I am pleased that virtually all the results of the EP report tally with those of the Commission report.
I believe we now have a complete picture of the Member States' transposition and application of the Directive on the ground, and I think that the time has now come for real action. The report emphasises - quite rightly - that responsibility for the proper transposition and application of the Directive lies with the Member States. It does call on the Commission to take action in certain fields, however. Allow me to explain, therefore, where the Commission's immediate priorities lie in this connection.
The Commission sets great store by the complete, correct application of the Directive. This is one of the priorities of the 25th annual report from the Commission on monitoring the application of Community law (2009).
The Commission will continue to make efforts to ensure that the Directive is properly transposed and applied throughout the European Union. In the coming months, we shall be holding bilateral meetings with Member States to discuss the extremely numerous cases of faulty transposition and application. If no satisfactory progress can be achieved, the Commission will not hesitate to open infringement proceedings against the Member States concerned immediately.
The Commission intends to offer information and assistance to both Member States and the citizens themselves. One way in which this is to be done is by issuing guidelines on a series of issues that have proved problematic in relation to the transposition or application of the Directive, for example those of expulsion and tackling abuses. The guidelines will also deal with issues recognised as problematic in Parliament's report.
The Commission will continue to work together with Member States at the technical level in the experts' groups to define difficulties and clarify interpretation issues in relation to the Directive.
Nevertheless, I must say at this point, Mrs Vălean, that the Commission cannot endorse proposal No 23. This proposal envisages on-the-spot visits by teams of experts and the introduction of a mutual evaluation system based on these visits. I must draw your attention to the fact that such peer reviews are usually carried out under the third pillar but not within Community law. Legal and administrative traditions and the solutions chosen by Member States for the transposition of the Directive mean that the anticipated added value of such reviews would be fairly limited. After all, as you know, Member States are free to choose the form and methods for the transposition of directives.
However, the Commission will continue to pay particular attention to the dissemination of information on the Directive, will distribute updated, simplified guidance to EU citizens and will use the Internet to disseminate information. It will also call on and help Member States to inform citizens about their rights by means of awareness-raising campaigns.
Let me say that the Commission is prepared to comply with the vast majority of the proposals contained in Parliament's report. I should like to thank the European Parliament for its support and suggestions as to how to ensure correct application of this important Directive, one that is about nothing less than the proper connection of one of the four fundamental freedoms in European integration.
The item is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
I give my full support to Mrs Vălean's report on the application of Directive 2004/38/EC, all the more so as the recent events which have occurred in some Member States have highlighted the blatant violation of one of the four fundamental freedoms, namely, the right of citizens to move and reside freely within the territory of the Member States.
Furthermore, the ineffective transposition or even no transposition at all of this directive into Member States' national legislations has resulted in a number of abuses involving administrative formalities and the restrictive interpretation of the legislative provisions on the idea of 'residing without authorisation', culminating in the unfair detention and expulsion of European citizens. However, the solution is not to close borders, but to look instead for concrete measures to facilitate citizens' integration into the diversity of European societies.
I believe that the report being discussed will make a significant contribution to the monitoring of the transposition of the regulations stipulated by this directive if Member States and the Commission can successfully cooperate in this respect.
At present, it is every European citizen's wish to live in a European Union where fundamental values, such as the free movement of persons, are respected. However, we must not forget that to attain this goal, we all need to make our own contribution.